Oxner, Justice
(concurring).
I concur in the result of the opinion of the Chief Justice.
*248I find no unusual circumstances here which would enable Appellant, as a taxpayer, to maintain an action for a declaratory judgment with respect to the constitutionality of the 1948 Act fixing the marriage license fee in Dillon County because there is no showing that he would be injuriously affected by the unconstitutionality of said Act. Neither does he have any status to ask for an adjudication as to the rights, if any, of other parties in the funds previously segregated under order of the Court. In Dillon County v. Maryland Casualty Co., 217 S. C. 66, 59 S. E. (2d) 640, 644, we quoted the following with approval: “No one can obtain a decision as to the invalidity of a law on the ground that it impairs the rights of others, for one attacking the constitutionality of a statute is not the champion of any rights except his own.”
1 do not think it proper at this time to anticipate what facts will develop on the trial of the case of the County of Dillon against Allen and his surety, the Maryland Casualty Company. So far we have only the pleadings before us. We should refrain on this appeal from discussing the issues in that case. Nor do I think the previous decisions of this Court presuppose, as stated in the leading opinion, “the collection of fees by the Judge of Probate for the issuance by him of Dillon County marriage licenses.”
With respect to the segregated funds, it is sufficient to say that they should now be placed in the general account of Dillon County. If that county has incurred any liability for collecting marriage fees in excess of that allowed by law, the remedy is in a suit against the county.
Fishburne and Stukes, JJ., concur.